   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.1 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                             GRAND RAPIDS DIVISION

 JOHN YOUNG, individually and on
 behalf of a class of similarly situated
 persons,                                    Case No. 1:20-cv-00479


                   Plaintiff,
          v.
                                             JURY TRIAL DEMANDED
 MIDLAND CREDIT MANAGEMENT,
 INC.,

                   Defendant.

                                 CLASS ACTION COMPLAINT

         NOW COMES, Plaintiff JOHN YOUNG, by and through his counsel, James C.

Vlahakis, and asserts a putative class action against Defendant MIDLAND CREDIT

MANAGEMENT, INC.

         I. Parties, Jurisdiction and Venue

         1.    At all times relevant to this Complaint, the Plaintiff was a citizen of, and

otherwise resided in Sparta, Michigan.

         2.    Plaintiff has filed this civil action pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

         3.    Defendant        MIDLAND    CREDIT   MANAGEMENT,        INC.   (“MCM”)    is

incorporated in the State of Kansas and maintains its principal place of business San

Diego, California 92108.

         4.    MCM is a debt collector as defined by Section 1692a(6) of the FDCPA

because MCM routinely uses the United States Postal Service for the collection of

consumer debts and its principal purpose is the purchase of and collection of consumer

debts.


                                              1
   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.2 Page 2 of 8



       5.     MCM routinely collects defaulted consumer debts owned by Midland

Funding, LLC. From time to time, MCM purports to collect defaulted consumer debts

that it claims to own.

       6.     Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.

       7.     This Court has federal question jurisdiction and venue pursuant to 15

U.S.C. § 6104(f) which provides that “[a]ny civil action brought under subsection (a) in

a district court of the United States may be brought in the district in which the

defendant is found, is an inhabitant, or transacts business or wherever venue is proper

under section 1391 of title 28.”

       8.     Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM routinely mails collection letters and envelopes to addresses within this District

and MCM routinely collects consumer debts in this District.

       9.     Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.

       10.    Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM is subject to personal jurisdiction within this District by virtue of the fact that it

has conducted significant and continuous debt purchase and collection activities within

this jurisdiction.

       II.    Background Allegations

              A. The Subject Debt

       11.    Plaintiff obtained credit (the “Subject Debt”) from Synchrony Bank in the

form of a “Husqvarna” branded Credit Card.

       12.    Plaintiff incurred the Subject Debt for personal and household expenses.


                                            2
   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.3 Page 3 of 8



        13.   Plaintiff made payments towards the Subject Debt, but thereafter fell into

unforeseeable financial difficulties that rendered Plaintiff unable to pay off the Subject

Debt.

        14.   Thereafter, the Subject Debt fell into a default status.

        15.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded Plaintiff as a “person obligated or allegedly obligated to pay” the Subject Debt.

              B. MCM’s Collection Efforts Relative to the Subject Debt

        16.   In an attempt to collect the Subject Debt MCM sent a letter to Plaintiff in

April of 2020 (the “Subject Collection Letter”)

        17.   MCM mailed the Subject Collection Letter to Plaintiff inside of an envelope

marked with the words “TIME SENSITIVE DOCUMENT” or “TIME SENSITIVE

DOCUMENTS” (hereafter “TIME SENSITIVE DOCUMENT(S)”).

        18.   MCM has conducted research which demonstrates that unsophisticated

and least sophisticated consumers are more likely to open collection letters sent in

Envelopes marked as TIME SENSITIVE DOCUMENT(S) than plain envelopes that do

not contain the words TIME SENSITIVE DOCUMENT(S).

        19.   MCM’s transmission of the Subject Collection Letter inside of an envelope

marked with the words TIME SENSITIVE DOCUMENT(S) violated Section 1692f(8) of

the FDCPA.

        20.   Section1692f(8) of the FDCPA prohibits debt collectors from using "any

language or symbol, other than the debt collector's address, on any envelope when

communicating with a consumer ... except that a debt collector may use his business

name under prescribed circumstances.”

        21.   In Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020), the

Seventh Circuit held that MCM violated the clear language of §1692f(8) when it sent a


                                             3
   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.4 Page 4 of 8



collection letter to a consumer inside of an enveloped that was marked with the words

TIME SENSITIVE DOCUMENT(S).

      22.      In reversing the district court’s order granting MCM 12(b)(6) motion, the

Seventh Circuit held as follows:

            We conclude that the language of § 1692f(8) is clear, and its application
            does not lead to absurd results. To the contrary, the prohibition of any
            writing on an envelope containing a debt collection letter represents a
            rational policy choice by Congress. Consequently, we conclude that the
            district court erred in dismissing Mr. Preston's claim under § 1692f(8).
                                              ***
         On its face, the prohibition is clear: use of any language or symbol on an
         envelope, except for the debt collector's name (if it does not indicate that
         the collector is in the business of debt collection) and the debt collector's
         address, violates subsection (8).
                                              ***
            The statutory language does, in fact, prohibit debt collectors from sending
            communications to consumers in envelopes bearing symbols that are
            indicative of debt collection. The language of the statute simply draws a
            clear line to ensure that consumers' rights are not lost in the interpretation
            of more subtle language.
                                              ***
            Turning to the facts here, there is no question that the language "TIME
            SENSITIVE DOCUMENT" appears on the envelope enclosing a
            communication to a consumer. It is equally apparent that the language at
            issue does not fall within the itemized exception set forth in subsection (8):
            It is not Midland's name nor its address. The inclusion of this phrase thus
            violates § 1692f(8), and the district court erred in dismissing the claim set
            forth in Count I of Mr. Preston's complaint.

Preston, 948 F.3d 776-77, 781, 783-84 (emphasis in original).

      23.      Notably, Preston held that MCM’s use of the Envelope is precisely the type

of conduct that Section 1692f(8) the FDCPA was enacted to prohibit:

            In providing certainty, this provision furthers the FDCPA's overall purpose
            of "eliminat[ing] abusive debt collection practices by debt collectors" and
            "insur[ing] that those debt collectors who refrain from using abusive debt
            collection practices are not competitively disadvantaged."

Preston, 948 F.3d at 784.



                                              4
   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.5 Page 5 of 8



      24.    Plaintiff suffered real and concrete harm because MCM communicated

with him in a manner prohibited by the FDPCA.


      25.    Reading the words TIME SENSITIVE DOCUMENT(S) caused him to suffer

stress, anxiety and worry about the contents within the envelope. Plaintiff’s sense of

stress, anxiety and worry was intensified because Plaintiff had received other collection

letters from MCM in the past, and recognized that the envelope came from MCM.

      26.    Plaintiff retained legal counsel to help Plaintiff understand what MCM

used the words TIME SENSITIVE DOCUMENT(S) on the Envelope in question.

                    III.   Causes of Action

    Count I – Individual Claim for Violations of Section 1692f(8) of the FDCPA

      27.    Plaintiff realleges the above paragraphs as though fully set forth herein.

      28.    Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

      29.    Section 1692f(8) specifically prohibits a debt collector from:

             Using any language or symbol, other than the debt collector’s
             address, on any envelope when communicating with a consumer by
             use of the mails or by telegram, except that a debt collector may use
             his business name if such name does not indicate that he is in the
             debt collection business.

      30.    Section 1692f(8) contains no exceptions – any extraneous text on the

envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

      31.    The use of the phrase TIME SENSITIVE DOCUMENT(S) on the Envelope

sent to Plaintiff violated Section 1692f(8) of the FDCPA as a matter of law because

Section 1692f(8) prohibits a debt collector from using any language, other than the debt

collector’s address, on any envelope when communicating with a consumer.




                                            5
   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.6 Page 6 of 8



         32.    MCM’s use of the words TIME SENSITIVE DOCUMENT(S) violated Section

1692f(8) of the FDCPA because these words intended to create, and does create, a false

sense of urgency to so-called least sophisticated consumers.

         33.    Plaintiff immediately opened the Envelope because it contained the words

TIME SENSITIVE DOCUMENT(S).

         34.    MCM’s use of the words TIME SENSITIVE DOCUMENT violates Section

1692f(8) of the FDCPA as a matter of law because Section 1692f(8) prohibits a debt

collector from using any language, other than the debt collector’s address, on any

envelope when communicating with a consumer.

         35.    MCM’s use of the words TIME SENSITIVE DOCUMENT(S) violated Section

1692f(8) of the FDCPA because these words intended to create, and does create, a false

sense of urgency to so-called least sophisticated consumers.

          WHEREFORE, Plaintiff JOHN YOUNG respectfully requests that this Honorable

Court:

                a. declare that the Time Sensitive Envelope and the Embossed
                   Envelope violate Section 1692f(8) of the FDCPA;

                b. enjoin Defendant MCM from using the Time Sensitive Envelope
                   and the Embossed Envelope in conjunction with any future
                   collection letters;

                c. award Plaintiff statutory damages of up to $1,000; and

                d. award Plaintiff costs and reasonable attorney fees as provided
                   under 15 U.S.C. §1692k.

      Count II – Class Claim for Violations of Section 1692f(8) of the FDCPA

         36.    Plaintiff JOHN YOUNG realleges the above paragraphs as though fully set

forth herein.

         37.    At least 40 persons with addresses from within this District were sent a

collection letter by MCM where the collection letter was mailed inside an envelope


                                            6
   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.7 Page 7 of 8



marked with the words TIME SENSITIVE DOCUMENT(S) within one year of the filing

of this lawsuit.

         38.   MCM’s use of the words TIME SENSITIVE DOCUMENT(S) on form

collection envelopes that MCM used to send collection letter to consumers in this district

satisfies the elements of typicality, commonality, predominance and superiority.

         39.   On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

         40.   Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

         41.   Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

               All persons with mailing addresses within this District who were
               mailed a form collection letter where the letters identified a debt
               related to a Synchrony Bank “Husqvarna” branded credit card
               account and the collection letters were mailed inside of envelopes
               containing the words “TIME SENSITIVE DOCUMENT(S)”.

         42.   The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

class members who received the subject envelope or letter from the above identified

creditor.

         43.   The proposed class can be defined by MCM’s records.

          WHEREFORE, Plaintiff JOHN YOUNG respectfully requests that this Honorable

Court:

               a. declare that the Time Sensitive Envelope and the Embossed
                  Envelope violate Section 1692f(8) of the FDCPA;

               b. enjoin Defendant MCM from using the Time Sensitive Envelope
                  and the Embossed Envelope in conjunction with any future
                  collection letters;

               c. award class members maximum statutory damages;

                                               7
   Case 1:20-cv-00479-JTN-RSK ECF No. 1 filed 05/29/20 PageID.8 Page 8 of 8



             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in a Time Sensitive
                Envelope and the Embossed Envelope; and

             e. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

Plaintiff demands a jury trial

Respectfully submitted, on behalf of                  Date: 5/29/2020
Plaintiff JOHN YOUNG,

/s/James C. Vlahakis
James Vlahakis
SULAIMAN LAW GROUP, LTD.
2500 South Highland Ave.,
Suite 200
Lombard, IL 60148
(630) 575 - 8181
Email: jvlahakis@sulaimanlaw.com




                                         8
